Citation Nr: 1456152	
Decision Date: 12/22/14    Archive Date: 01/02/15

DOCKET NO.  11-14 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a schedular rating in excess of 20 percent for fracture, left angle, right mandible nondisplaced.  

2.  Entitlement to an extraschedular rating for fracture, left angle, right mandible nondisplaced.  

3.  Entitlement to a separate rating for the neurological manifestations of the fracture, left angle, right mandible nondisplaced.  

4.  Entitlement to a rating in excess of 10 percent for the neurological manifestations of the fracture, left angle, right mandible nondisplaced.  

5.  Entitlement to a separate rating for the orthoepdic manifestations of the fracture, left angle, right mandible nondisplaced.  

6.  Entitlement to a rating in excess of 10 percent for the orthopedic manifestations of the fracture, left angle, right mandible nondisplaced.  

7.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to a service-connected disability.  




REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel



INTRODUCTION

The Veteran served on active duty from September 1971 to August 1974.

By way of history, based on a prior appeal to the Board of Veterans' Appeals (Board), the Board increased the rating for the service-connected mandible disability from zero to 10 percent, and that 10 percent rating was effectuated in a February 2010 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA), in Louisville, Kentucky.    

This matter comes to the Board on appeal from the RO's February 2010 rating decision which assigned a 10 percent to the mandible disability, effective July 28, 2005.  The Veteran subsequently disagreed with the 10 percent rating assigned and perfected this appeal.

In May 2011, the Veteran requested to testify at a Board hearing.  However, he withdrew that request by way of December 2011 correspondence. 

In a December 2011 rating decision, the RO increased the rating for right mandible disability to 20 percent, effective January 26, 2010.  

In March 2014, the Board remanded the claim to obtain additional evidence and to afford the Veteran an additional examination.  

Thereafter, the Appeals Management Center, in a September 2014 rating decision, awarded an even earlier effective date of July 28, 2005, for the award of the 20 percent rating.  Because the maximum schedular rating for the mandible disability was not assigned however, the Veteran's increased rating claim remains in controversy.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issue of entitlement to an extraschedular rating for fracture, left angle, right mandible nondisplaced is, ratings in excess of 10 percent for the neurological and orthopedic manifestations of the fracture, left angle, right mandible nondisplaced and TDIU are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's mandible disability is manifested by an inter-incisal range of no less than 21 mm; an inter-incisal range of 11 to 20 mm is not shown.  

2.  The Veteran's headaches, due to his mandible disability, appear to be manifested by at least characteristic prostrating attacks averaging one in 2 months over the last several months.  

3.  The Veteran's neck pain, due to his mandible disability, appears to be manifested by at least pain on motion.  



CONCLUSIONS OF LAW

1. The schedular criteria for a disability rating in excess of 20 percent for right mandible disability are not met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.150, Diagnostic Code (DC) 9905 (2014).

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for a 10 percent initial evaluation for headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2014).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial rating of 10 percent for neck (cervical spine) pain, but no higher, have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105(e), 4.1, 4.2, 4.3, 4.21, 4.40, 4.45, 4.59, 4.71(a), General Rating Formula for Diseases and Injuries of the Spine (2014), Diagnostic Code 5243 (2014); Burton v. Shinseki, 25 Vet. App. 1 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

With regard to the notice requirements pertaining to increased-rating claim, there need only be generic notice advising the Veteran of the evidentiary and legal criteria for establishing his entitlement to a higher rating, not also citation to alternative diagnostic codes or potential "daily life" evidence, etc.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009), overruling Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Notice letters were provided to the Veteran in July 2010 and April 2011 and those letters apprised him of the type of evidence and information needed to substantiate his claim, and of his and VA's respective responsibilities in obtaining this supporting evidence.  The AOJ also advised him as to how disability ratings and effective dates are assigned.  Thereafter, the increased rating claim was readjudicated by way of a May 2011 statement of the case, as well as supplemental statements of the case in December 2011 and September 2014.

VA also has a duty to assist him in fulfilling developing the evidence concerning his claim. This duty includes assisting him in the procurement of records and, when necessary, providing an examination.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The claims file contains the Veteran's service treatment records (STRs), his post-service VA and private medical evaluation and treatment records, and statements provided by the Veteran and his representative in support of the claim.  VA afforded the Veteran VA compensation examinations to determine the current nature and etiology of the right mandible disability, most recently in April 2014.

Neither the Veteran nor his representative has identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  No further notice or assistance to him with this claim is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Claim for a Higher Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002).  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014). 

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, staged ratings are appropriate for an increased rating claim, if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  Further, the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In this case, the Veteran's service-connected mandible disability is rated under DC 9905, which addresses limited temporomandibular (TM) articulation.  See 38 C.F.R. § 4.150 (2014).  

Under DC 9905, a 10 percent rating is warranted for range of lateral excursion limited to 0 to 4 mm, and for inter-incisal range limited to 31 to 40 mm.  A 20 percent rating is assigned when the inter-incisal range is limited to 21 to 30 mm.   A 30 percent rating is assigned when the inter-incisal range is limited to 11 to 20 mm.   A 40 percent rating is assigned when the inter-incisal range is limited to 0 to 10 mm.  A Note following DC 9905 states:  Ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion. 

The record reflects that the Veteran underwent a VA oral examination in July 2005.  The examiner noted that the Veteran's history of a fractured right mandible during service for which he underwent a closed reduction using intermaxillary fixation.  There was no evidence of displacement, therefore surgery was not necessary.  At the July 2005 VA examination, the Veteran reported TMJ (temporomandibular joint) clicking and popping on the right; this was not confirmed by the examiner.  The inter-incisal range was limited to 30 mm, and bilateral lateral excursion was 1 cm.

In November 2006, the Veteran had a TMJ consultation.  He stated that he was not in constant pain, and when he has pain, mostly in the mornings, it is bearable.  Clinically, no clicking or popping noises detected in the jaw joint upon opening and closing.  Inter-incisal opening was to 42 mm.  Right lateral excursion measured 15 ram.  No pain was elicited in the jaw joint in any direction.  Panoramic x-rays showed some osseous changes in angle of mandible bilaterally however the Veteran had no pain in that area upon palpation.  TMJ surgery was not recommended at the time because the Veteran had no pain and there was no clinical detection of clicking or popping.  See July 2011 VA addendum.

In May 2011, VA afforded the Veteran an additional oral examination.  It was noted that the Veteran is edentulous and was not wearing his dentures.  The examiner stated that it was not possible to take accurate measurements without the dentures in place.  Interdental opening was repeated from maxillary ridge to mandibular ridge three times at 42mm, 40mm, and 43mm.  Right and left lateral excursions were made from facial midline to a point on chin and repeated at 7mm, 7mm, and 7mm, bilaterally.  Protrusive motion could not be measured without teeth.  There was no pain, clicking, or popping on opening.  There was also no deviation on opening.  Palpation of the muscles of mastication showed no pain.  The Veteran's bone loss was normal for an edentulous patient and was due to his periodontal disease.  The examiner stated that there appears to be no residual TMJ problems due to the in-service fracture.  The examiner also indicated that there was no loss of teeth due to any loss of substance of body of mandible or maxilla from injury.   

In July 2011, the Veteran underwent an additional VA oral examination.  The Veteran reported pain in the jaw ever since the in-service fracture.  He also reported numbness "maybe once every two weeks."  He also reported popping and clicking in his jaw, which was not detected by the examiner either audibly or upon palpation.  Upon palpation extra-orally, there was no pain in the masseter muscles, but marked pain in temporalis muscles, bilaterally.  Intra-orally, the Veteran reported pain when the examiner palpated the internal pterygoids and floor of the mouth, bilaterally.  Range of motion was taken with dentures in place.  Maximum occlusal opening with dentures was 21-23 mm (taken three times) with reports of pain.  Maximum lateral excursions were 1-3 mm (taken three times), with pain reported bilaterally.  Maximum protrusion was 7 mm, with no pain reported by Veteran.  The examiner noted that he Veteran was clearly able to open his mouth and speak more freely during conversation than during the measurement.  X-rays revealed that the Veteran was missing a number of teeth and wore dentures.  The remaining teeth were noted to be affected by advanced periodontal disease.  The examiner observed no evidence of any residuals of the mandibular fracture on review of 2006 and 2011 x-rays. 

In a July 2011 addendum, the same medical examiner stated that she had an opportunity to review the Veteran's claims file which was not available when the Veteran was examined earlier in the month.  The examiner determined that the temporomandibular disorder that the Veteran claims is not the result of the in-service injury, but rather is more likely than not due to the loss of posterior teeth due to chronic periodontal disease, poor plaque control, and long-term smoking., 

In April 2014, VA afforded the Veteran an additional oral examination.  The Veteran denied any flare-ups that impact the function of his TMJ.  Range of motion for lateral excursion was greater than 4 mm, with no objective evidence of pain on motion.   Range of motion for inter-incisal was greater than 40 mm, with no objective evidence of pain on motion.  The Veteran was able to complete repetitive range of motion testing.  There was no additional limitation in range of motion, and no functional loss or impairment.  The Veteran did not have any localized pain or tenderness on palpation of the affected joint.  There was no clicking, or crepitation of joints or soft tissues of the TMJ.  The examiner stated that the Veteran's mandible disability does not impact his ability to work.

After reviewing all evidence, the Board finds that a disability rating higher than 20 percent is not warranted for the Veteran's mandible disability.  The relevant medical evidence shows that the Veteran's inter-incisal range is limited to no less than 21 mm, which was demonstrated during the 2011 VA examination.  Notably, the subsequent examination in April 2014 revealed an inter-incisal measurement of greater than 40 mm.  Because the Veteran's inter-incisal range is not 11 to 20 mm, the criteria for a rating higher than 20 percent are not met under DC 9905.

Consistent with DeLuca, the Board considered the Veteran's functional loss due to pain and other factors set forth in 38 C.F.R. §§ 4.40 and 4.45.  Review of the record shows that he has reported clicking or popping of the TMJ, although none has clinically been demonstrated.  He has also reported pain on motion during the appeal period.  During the July 2011 VA examination, there was evidence of marked pain in the temporalis muscles upon palpation, and reports of pain on motion.  However, during the most recent examination in 2014 there was entirely no objective evidence of pain on motion and no additional limitation of motion or functional impairment upon repetitive use testing.  In addition, the Veteran denied having any flare-ups that impacted function of his TMJ.   Overall, the Board concludes that the existing 20 percent rating appropriately accounts for any functional loss he may experience on account of his mandible disability.  

The Board also considered whether the Veteran is entitled to an increase under any other potentially applicable Diagnostic Codes.  However, there are no findings during the appeal period of chronic osteomyelitis or osteoradionecrosis, loss, nonunion, or malunion of the mandible, maxilla, ramus, condyloid process, coronoid process, or hard palate.  As such, the Diagnostic Codes relating to these body parts (9900-9904, 9906-9912, and 9914-9916), are not for application.  Further, although the medical evidence shows that the Veteran is missing a number of teeth, there is no indication that the Veteran's tooth loss was due to loss of the substance or body of the maxilla or mandible without continuity.  Accordingly, Diagnostic Code 9913, pertaining to lost masticatory surface, is not for application.  38 C.F.R. § 4.150 (2014). 

For these reasons, the Board finds that the preponderance of the evidence weighs against the assignment of a rating in excess of 20 percent for the mandible disability for the entire rating period.  In this case, the Board does not find that the rating assigned should be increased for any other separate period based on the facts found during the appeal period.   As a result, no staged rating is warranted.  38 C.F.R. §§ 4.3, 4.7; see Hart, 21 Vet. App. at 509 (recognizing the practice of "staged" ratings in increased rating claims).

Headaches and neck pain

As noted in the March 2014 remand, the RO denied a claim of service connection for headaches, to include as secondary to the fractured mandible.   In subsequent correspondence, he has continued to argue the merits of his service connection claim for headaches and neck pain.  However, although the Board decided the headaches issue in its January 2010 decision, upon further reflection, the Board finds that the issues are more appropriately characterized as the Veteran requesting separate ratings for the neurological and orthopedic manifestations of his fractured mandible disability.  As such, these issues are still before the Board, have yet to be decided and thus the January 2010 Board decision contains no preclusive effect as to finality.  Therefore, the Board will decide these issues to the extent that it can.  

Given that the medical evidence of record regarding the cause of the Veteran's headaches and neck pain is in relative balance, or equipoise, the Board will grant separate ratings for the neurological (headaches) and orthopedic (neck pain) manifestations of the Veteran's fracture, left angle, right mandible nondisplaced.  Reviewing the evidence, it appears that a minimum rating of 10 percent for each manifestation is warranted back to the date of the Veteran's claim for an initial rating, May 13, 2005, so rather than making the Veteran wait any longer, the Board will award those ratings.  These ratings are granted under DC 8100 for headaches and DC 5237 (cervical spine), with consideration of the holdings of Deluca, Mitchell and Burton for the neck.  In addition, the Board does not have sufficient evidence to determine whether ratings in excess of 10 percent are warranted for these manifestations and so will remand for the development of additional evidence and adjudication to determine whether ratings higher than 10 percent are warranted.  


ORDER

A schedular rating in excess of 20 percent for fracture, left angle, right mandible nondisplaced, is denied.  

A separate 10 percent rating for the neurological manifestations (headaches) of the fracture, left angle, right mandible nondisplaced, is granted, from May 13, 2005.  

A separate 10 percent rating for the orthopedic manifestations (neck pain) of the fracture, left angle, right mandible nondisplaced, is granted, from May 13, 2005.  


REMAND

The Board notes that it does not have sufficient medical evidence to definitively rate the Veteran's headaches and neck pain.  Although separate compensable ratings have been granted, the Board is remanding the matter to see if ratings in excess of 10% are warranted for any of the period on appeal.  Therefore, VA examinations to determine these ratings are required.  

The Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently issued a decision, Johnson v. McDonald, in which they rejected VA's interpretation that 38 C.F.R. 3.321(b)(1) only contemplates that referral for extraschedular consideration be made on an individual basis for each service-connected disability to determine if the disability picture rendered the schedular evaluation inadequate, and not on a collective basis. Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir.  2014).  In Johnson, the Federal Circuit determined that extraschedular consideration required consideration of the "collective impact" of the Veteran's service-connected disabilities in assessing the disability picture and whether it rendered the schedular criteria inadequate such that referral to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) is warranted for any reason.

In the present case, the Veteran is service-connected for multiple disabilities with multiple ratings. Accordingly, in light of Johnson, the Board has determined that a remand is appropriate so that the RO can determine if referral for an extraschedular evaluation is warranted. 

The Board also considered whether a request for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Here however, the Veteran has not alleged that he is unemployable on account of his mandible disability, and the April 2014 VA examiner indicated that the disability does not impact the Veteran's ability to work.  However, the AOJ should now consider this issue after the Veteran's headaches and neck pain ratings are included.   

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to provide any additional information to substantiate his TDIU request, including information on prior work experience (within the last 10 to 15 years), education and training.  

2.  The AOJ should schedule the Veteran for VA examination by appropriately qualified examiners to determine the current extent and severity of the Veteran's headaches and neck pain.  These examiners are also asked to estimate the Veteran's likely results and functioning over the previous 10 years.  

3.  In accordance with the decision in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), the RO should then determine if referral to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is necessary based on the collective or individual impact of the Veteran's service-connected disabilities on his disability picture and whether it renders the schedular evaluations inadequate. 

If the RO determines that referral is necessary, such referral should be made.

4.  Redadjudicate the issues on appeal.  If the benefits are denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order.  No action is required of the Veteran until he is otherwise notified by the RO/AMC.  By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


